DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 10,922,158, which is a continuation of 10,496,458, which is a continuation of U.S. Patent 10,210,028, which is a continuation of U.S. Patent No. 9,400,703, which is a continuation of U.S. Patent No. 9,047,146, which is a continuation of U.S. Patent No. 8,380,830, which is a continuation of U.S. Patent Application No. 12/573,352, now abandoned, which is a continuation of U.S. Patent Application No. 11/583,369, now abandoned, which is a continuation of U.S. Patent No. 7,127,520.  The amendment filed on January 18, 2022 has been entered.  Claims 1, 3, 7, 9, 13 and 15 are amended.  Claims 1-18 are pending in the application.  Applicant's amendment has overcome the rejection(s) of 1-18 under statutory double patenting, and the rejection(s) of claims 1-6, 9-10 and 15-16 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed on October 15, 2021.
 
Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Mark Berrier (Reg. No. 35,066), on January 27, 2022, Examiner suggested the Applicant to timely file a Terminal 

Agreement was reached with the Applicant’s Representative, Ms. Jamie Rossi (Reg. No. 56,875), on January 27, 2022.

Allowable Subject Matter

Claim 1-18 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Hanagan (PG PUB US2001/0056362) teaches a system that includes a set components that can offer a complete solution to a client or can be partitioned to offer solutions to specific areas. The components are modular. The components are independent and integrated containing all the necessary processes and inputs and outputs to function independently. The components can also be integrated together into a system where the components work together. The set of components are also convergent by allowing all services to be provided and viewed via single interface through a single consolidated customer database independent of the type of service(s) being provided to a customer [Hanagan, Abstract].
Libenzi (US Patent 7,461,403) teaches a system and method includes passive screening of transient messages in a distributed computing environment. A transient packet stream is passively monitored at a network boundary. Incoming datagrams structured in compliance with a network protocol layer are received. One or more of the incoming datagrams are reassembled into a segment structured in compliance with a transport protocol layer. 
However, the prior art of records fail to teach or suggest individually or in combination, “in a job thread, detect patterns in an input data stream to identify events;
in the job thread, create a message for each event, the message containing data associated with the event according to a data structure corresponding to the event;
in the job thread, execute a process configured to generate a meta record based on the message and send the meta record to an output pipeline;” as set forth in independent claim 1 and similar language in claims 7 and 13;
Dependent claim 2-6, 8-12 and 14-18 further limit allowed independent claims 1, 7 and 13; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441